***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         ROCCO YASHENKO v. COMMISSIONER
                 OF CORRECTION
                    (AC 39356)
                        Alvord, Kahn and Bear, Js.

                                  Syllabus

The petitioner, who had been convicted on a plea of guilty to the crime of
   burglary in the first degree, sought a writ of habeas corpus, claiming,
   inter alia, that his trial counsel had rendered ineffective assistance by
   failing to convey the petitioner’s acceptance of a plea offer from the
   state on the day that the offer was made and by subsequently failing to
   prevent the plea offer from lapsing. After an initial plea offer was made,
   the prosecutor informed the petitioner that that offer was no longer
   available, and the petitioner accepted a less favorable plea offer. The
   habeas court rendered judgment denying the petition, concluding, inter
   alia, that the petitioner’s testimony that he had instructed counsel to
   accept the initial plea offer prior to the prosecutor’s withdrawal of that
   offer was not credible. Thereafter, the habeas court granted the petition
   for certification to appeal, and the petitioner appealed to this court.
   Held that the judgment of the habeas court denying the petition for a
   writ of habeas corpus was affirmed; the habeas court having thoroughly
   addressed the arguments raised in this appeal, this court adopted the
   habeas court’s well reasoned decision as a statement of the facts and
   the applicable law on the issues.
        Argued September 7—officially released October 31, 2017

                            Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Bright, J.; judgment
denying the petition, from which the petitioner, on the
granting of certification, appealed to this court.
Affirmed.
  Conrad Ost Seifert, assigned counsel, for the appel-
lant (petitioner).
   Bruce R. Lockwood, senior assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Eva B. Lenczewski, supervisory assistant
state’s attorney, for the appellee (respondent).
                           Opinion

   PER CURIAM. The petitioner, Rocco Yashenko,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal,
the petitioner claims that the habeas court improperly
concluded that his trial counsel did not provide ineffec-
tive assistance by failing to adequately prevent a plea
offer from lapsing. We affirm the judgment of the
habeas court.
   The record and the habeas court’s opinion reveal the
following facts and procedural history. On January 26,
2013, the petitioner was arrested for participating in a
burglary in Waterbury. On October 17, 2013, the peti-
tioner pleaded guilty to the charge of burglary in the
first degree in violation of General Statutes § 53a-101 (a)
(3), and he was sentenced to five years of incarceration
followed by five years of special parole.
   On August 13, 2015, the petitioner filed an amended
petition for a writ of habeas corpus. In his amended
petition, the petitioner claims that his first trial counsel,
Brian Pear, rendered ineffective assistance by not con-
veying on May 3, 2013, his acceptance of a plea offer
made by the state for the first time on that day, while
the case was pending in part B of the criminal docket
in Waterbury. By the petitioner’s next court date on
May 30, 2013, the state had decided to transfer the
petitioner’s pending charges, with the exception of a
motor vehicle charge, to part A of the criminal docket.
The part B prosecutor informed the petitioner that the
May 3, 2013 plea offer was no longer available to him.
Eventually, while the charges were pending in part A,
the state offered a new, less favorable plea offer that
the petitioner accepted. The petitioner further alleges
a violation of his due process rights because his guilty
plea was involuntary. Following a trial held on February
5, 2016, the habeas court, on May 25, 2016, denied the
petition for a writ of habeas corpus. On June 8, 2016,
it granted the petition for certification to appeal.
   The habeas court did not find credible the petitioner’s
testimony that he had instructed Pear to accept the
May 3, 2013 offer prior to the state’s withdrawal of that
offer. Rather, the court determined that the petitioner,
before he decided whether to accept the state’s offer,
wanted to see what happened with his codefendant’s
pending case, and whether he could get a better plea
offer that included no probationary period. Addition-
ally, the court found that although the petitioner was
disappointed with the terms of the state’s second plea
offer, which he accepted on October 17, 2013, his guilty
plea was nevertheless knowingly and voluntarily
entered.
  After examination of the record on appeal and the
parties’ briefs and arguments, we conclude that the
judgment of the habeas court should be affirmed.
Because the habeas court thoroughly addressed the
arguments raised in this appeal, we adopt its well rea-
soned decision as a statement of the facts and the appli-
cable law on the issues. See Yashenko v. Commissioner
of Correction, Superior Court, judicial district of Tol-
land, Docket No. CV-14-4006262-S (May 25, 2016)
(reprinted in 177 Conn. App.      ). Any further discus-
sion by this court would serve no useful purpose. See,
e.g., Woodruff v. Hemingway, 297 Conn. 317, 321, 2
A.3d 857 (2010); Brander v. Stoddard, 173 Conn. App.
730, 732, 164 A.3d 889 (2017).
  The judgment is affirmed.